DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 02/09/2022.
No claims have been amended, newly added or newly canceled.
Claims 1, 3, 5-12 and 16-19 are currently pending.

Claims 10-12 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/11/2020.

Claims 1, 3, 5-9 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 7 and 8 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Carelli et al (Cell Transplantation- online prepub date May 6, 2014 –previously cited) as evidenced by Carelli et al (International Journal of Molecular Sciences-published 2018-newly cited).
The claims are drawn to a method for promoting anti-inflammatory properties for improving the repair ability of a tissue containing MSCs comprising mechanically activating an adipose tissue by applying an orbital shaking force on the adipose tissue that has been lipoaspirated or removed from a body, wherein the orbital shaking force has an intensity ranging from 40 to 97 x g and is applied for a time ranging from 3 to 20 minutes, thereby obtaining an activated adipose tissue having improved anti-inflammatory properties and improved repair ability.
Regarding claims 1 and 3, Carelli 2014 teach human microfragmented adipose tissue that has been treated with a mechanical automatic shaker Lipogems Processor LGP P0 with a shaking time of 6 minutes and an oscillation frequency (page 1234, column 1 to top of column 2). This reference is silent with regard to the intensity in g’s for the shaking. Evidence that the intensity of the orbital shaking force used by Carelli 2014 was 97g’s is provided by Carelli 2018 which states that “starting from adipose tissue subjected to 97 x g force, we were able to isolate and expand hADSCs through reproducible methods recently described [39]”, wherein reference 39 is Carelli 2014 and the force is an orbital shaking force (page 3 of 16, Figure 1 and Section 2.2). Therefore Carelli 2014 is deemed to inherently include orbital shaking at an intensity of 97 x g.
Regarding claim 7, Carelli 2014 teach wherein the lipoaspirated tissue is cryopreserved (page 1234, column 2).
Regarding claim 8, Carelli 2014 isolate and expand the mesenchymal stem cells contained in the adipose tissue that has been lipoaspirated and removed from the body from the body (page 1235, bottom of column 1 to top of column 2).
Therefore the teaching of Carelli et al (2014) anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  5-6 remain rejected under 35 U.S.C. 103 as being unpatentable over Carelli et al (Cell Transplantation- online prepub date May 6, 2014 –previously cited) as evidenced by Carelli et al (International Journal of Molecular Sciences-published 2018-previously cited).
Regarding claim 5, Carelli 2014 teach vibrating the tissue for 6 minutes as described above, but do not specifically teach wherein the time duration is 10 minutes. However, a person of ordinary skill in the art would have been motivated with a reasonable expectation of success to modify the time duration through routine optimization and experimentation. A longer time duration would allow for more cells to be affected by the force.
Regarding claim 6, Carelli 2014 do not specifically teach repeating the orbital shaking force for the same or different force and duration. However the repetition (duplication) of such a treatment is deemed to be an obvious modification as the person of ordinary skill in the art would have been motivated to do so to increase and optimize the effect through routine optimization and experimentation. Carelli 2014 indicate that the duration of the mechanical fragmentation is determined by the washing time that promotes the elimination of the liquid lipidic fraction (oil) and hematic tissue remnants originally present in the patient lipoaspirate (page 1234, bottom of column 1) and thus a result effective variable.
Therefore the teaching of Carelli et al 2014 renders obvious Applicant’s invention as claimed. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carelli et al (Cell Transplantation- online prepub date May 6, 2014 –previously cited) as evidenced by Carelli et al (International Journal of Molecular Sciences-published 2018-previously cited) as applied to claims 1, 3 and 5-8 above, and further in view of Kano (US 2008/0044899-previously cited).
Regarding claim 9, Carelli 2014 do not teach the claimed method of expansion of MSCs.
Kano teaches inoculating mechanically activated adipose tissue into a tissue culture flask completely filled with DMEM supplemented with 20% fetal bovine serum (FCS-fetal calf serum), incubating at 37˚C in 5% CO2 ,turning the flask upside down such that the cells float up and adhere to a top inner ceiling  surface of the flask, removing the culture medium and tissue and turning upside-down the flask  so that cells are on the bottom of the flask, and replacing the culture medium every 4 days until reaching cell confluence (page 5 para 107). Kano is silent with regard to the volume of cells, the size of the flask and the percentage of cell confluence, but the values recited in the claims are well known in the prior art in the culture of adipose-derived cells and thus would be obvious choices for the person of ordinary skill in the art. Kano does not teach wherein the cells are in ceiling culture for 15 days before turning the flask, but one of ordinary skill in the art would have been motivated to extend the numbers of days in a ceiling culture before turning the flask in order to ensure the maximum numbers of cells adhere to the ceiling surface arriving at the claimed 15 days through routine optimization and experimentation.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success  to use the Kano method for expanding the activated MSCs of Carilli 2014 because Kano indicate that their method is a suitable method for the culture of adipose-derived stem cells and Carilli 2014 indicate that their isolated cells are useful for further study and therapeutic use.
Therefore the combined teachings of Carelli et al 2014 and Kano render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant argues that the 132 declaration of Alfredo Gorio, who is a co-author both of Carelli 2014 and Carelli 2018, provides evidence that Carelli does not include an orbital shaking device as required by the claims. Applicant lists points a, b, c and d of the declaration as evidence that describes the properties of the device used in Carelli 2014 and how it does not provide orbital shaking.
This is not found persuasive. Point a is with regard to the use of the Lipogem Processor LGP P0, a manually held apparatus shaped like an oblong ball carrying internally a sharp grid and used with a second apparatus that rotated for 360˚ and that shook the ball like a cocktail. This mechanical rotation combined with a shaking motion provides an orbital shaking force which is what is specifically required by claim 1. Point b is with regard to the statement that “in the experiment described in the Carelli article of 2014 that there was no orbital shaking, nor the application of a gravitational force, but only left to right movements and vice versa”. However, the combination of a rotational movement and a shaking movement provides an orbital shaking force applied to the adipose cells which also experience gravitational forces of gravity as any other object subject to earth’s gravity. In addition, the teaching of Carelli 2018 specifically states that 97g of force were used in their methods recently described [39] and reference 39 is Carelli 2014. Point c is with regard to the statement that “in the Carelli article of 2018, we described the action of an apparatus as in the present patent application”. However, this apparatus is never identified and thus not persuasive. Point d is with regard to the statement “those types of laboratory machines [such as those mentioned in the present patent application] were always present in laboratories of biological research as long as I can remember. Even 50 years ago, when I started my research career at Rockefeller University, we had orbital shakers in the lab, which were not as sophisticated as those of today but were anyway available”. However, again, none of these orbital shakers that produce the claimed g forces are identified. The declaration mentions a Fisher orbital shaker as being used, but the Fisher company produces many different models of orbital shakers wherein none of those are indicated as producing the claimed g forces.
Applicant asserts that the declaration of Professor Gorio provides evidence based on first-hand knowledge that addresses the inquiries regarding orbital shakers being available on the priority date and that Carelli 2014 does not anticipate Applicant’s claimed invention because no orbital shaking was used in their experiments.
This is not found persuasive. As described above the Carellia 2014 reference describes a rotational movement combined with a shaking movement and this provides an orbital shaking force.
Applicant argues that Carelli discloses human microfragmented adipose tissue that was treated with mechanical automatic shaker Lipogems Processor LGP P0 and that the disclosure of Carelli 2014 does not include orbital shaking as described in Carelli 2018 either inherently or expressly. Applicant asserts that the enclosed declaration of Professor Gorio shows and states there is no scientific connection between the Lipogem apparatus discussed in Carelli 2014 which provides for cocktail type shaking and the application of orbital forces as described in the present application.
This is not found persuasive. As described above, the Carellia 2014 reference describes a rotational movement combined with a shaking movement and this provides an orbital shaking force as required by claim 1.
Applicant argues that Professor Gorio states that the application of the orbital shaking force with the intensity and time as claimed has allowed the unmasking of novel and anti-inflammatory properties and gene activities in the fat. Applicant asserts that Carelli 2014 provides no disclosure that such properties could be obtained using the Lipogem Processor LGP.
This is not found persuasive. As long as Carelli 2014 performs the claimed method steps of applying an orbital shaking force at 97g for the claimed time period then the effects of those claimed method steps are deemed to be inherently present. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Applicant argues that Carelli 2014 indicates that stem cells from microfragmented lipoaspirated product processed with the Lipogems device were obtained either by processing through centrifugation or by direct seeding of microfragmented product into the medium culture, but provides no disclosure of orbital shaking, corroborating the declaration of Professor Gorio. Applicant reproduces the disclosure of page 1235 for comparison.
This is not found persuasive. The obviousness rejection is based on the disclosure of page 1234 in Carelli 2014, not page 1235.
The declaration of Professor Alfredo Gorio under 37 CFR 1.132 filed 02/09/2022 is insufficient to overcome the rejection of claims 1, 3, 5-9 based upon Carelli et al (Cell Transplantation 2014) applied under 35 U.S.C. 102(a)(1) as set forth in the last Office action because: facts presented are not germane to the rejection at issue and the showing of evidence is not commensurate in scope with the claims for the reasons cited above. Since Carelli 2014 applies a force to the adipose tissue that combines rotational movement (a movement that is orbital) and a shaking movement the reference method is deemed to meet the claim requirements for orbital shaking force as described above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632